DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 July 2020 has been entered.

Response to Amendment
Applicant cancelled claims 1-18, amended claim 19 and added new claims 30-39 (claims 20-29 were previously cancelled). Claims 19, and 30-39 are currently pending and considered in the present Office action.

All of the rejections of the claims are withdrawn because they were either cancelled or amended. However, a new ground of rejection is necessitated by amendment and a new interpretation of the references. For example, the embodiment used to teach the sealing element (7) of Haussner (i.e., Fig. 1) is further modified to 

Response to Arguments
Applicant’s argument that the membrane of 7 of Haussner is not designed to seal the exposed working end of the heating element is not persuasive because arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is unclear from applicant’s argument what exact structural feature or design element precludes the seal of Haussner from sealing the exposed working end of the heating element. Examiner requests clarification/evidence of a particular structure or design element, or teaching in Haussner, that would lead one to conclude it does not seal the working end of the heating element. 
Haussner teaches membrane 7 is fixed to the heating rod 1 and seals the arrangement in a gas-tight fashion, see e.g., para. [0019]. Further, the membrane 7 simultaneously serves for sealing the glow plug body and forms the sealing surface for sealing the glow plug body due to the fact that it is externally fixed relative to the cylinder head. Thus, contrary to applicant’s conclusion, Haussner appears to teach/suggest that membrane 7 (i.e., sealing element) is designed to seal the working end of the heating element in view of the text provided in the prior art (i.e., Haussner) disclosure. 

The new grounds of rejection set forth in this Office action addresses all of the deficiencies detailed by the applicant in the remarks because there is a new interpretation of the references.  

Claim Objections
Claims 19, and 30-39 are objected to because of the following informalities:  “the first threated end” in line 9 of claim 19 is interpreted as “the threaded first end”, thereby properly anteceding from line 6 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 19, 30, 33, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 6,844,525) in view of Haussner et al. (US 2005/0061063), Houben (DE10346330), Ono (US 2010/0167154), and May et al. (US 2008/0095943), hereinafter Yoshikawa, Haussner, Houben, Ono, and May. Yoshikawa, Haussner, Ono and May are of record; a machine translated is provided for Houben.
Regarding Claims 19 and 30, Yoshikawa teaches a hot box housing (101) having an opening (mounting hole 103, see Fig. 2) and a reaction chamber (annotated in Fig. 1 of Yoshikawa, below).  A glow plug (1) extends through the opening (103, see Fig. 2) of the hot box housing (101) into the reaction chamber (see annotated in Fig. 1 Yoshikawa). 


    PNG
    media_image1.png
    936
    867
    media_image1.png
    Greyscale

Yoshikawa further teaches the glow plug (1) comprises a housing (31) having a threaded first end (labelled in annotated in Fig. 1 of Yoshikawa), which is mated with a 
Yoshikawa further teaches a sealing element (21, 22) made from metal (i.e., metallic, tubular member 21, col. 7 lines 39-40) disposed outside the housing (31), wherein the sealing element (21, 22) is located outside the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31) and inside the reaction chamber (labelled in annotated Fig. 1 of Yoshikawa) in the hot box housing (101), wherein the sealing element (21, 22) forms a fluid tight connection between the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31) and the working end (labelled in annotated Fig. 1 of Yoshikawa) of the heating element (11) extending from the threaded first end (labelled in annotated Fig. 1 of Yoshikawa) of the housing (31) that is exposed in the reaction chamber (labelled in annotated Fig. 1 of Yoshikawa), see e.g., col. 1 lines 39-55, col. 2 lines 60-65, col. 9 lines 10-18, and claim 8. The sealing element (21, 22) includes an annular base (22) and tubular collar (21), wherein the annular base (22) is welded to the threaded first end (labelled in annotated Fig. 1 of 
Yoshikawa does not teach the sealing element (22, 21) formed from a sheet, wherein a thickness of the base (22) is the same as a thickness of the collar (21). Further, Yoshikawa does not teach the sealing element (22, 21) is entirely outside the 

    PNG
    media_image2.png
    914
    800
    media_image2.png
    Greyscale


Note that although the housing of Fig. 1 includes two parts (e.g., 2.1 and 2.2), Haussner contemplates a glow plug body 2 formed from only one part, see e.g., Fig. 4. A one part glow plug body is advantageous in that allows membrane 7 to simultaneously seal the glow plug body and forms the sealing surface for the sealing of the blow plug body due to the fact that it is externally fixed relative to the cylinder head 20, see e.g., para. [0037]. It would be obvious to one having ordinary skill in the art to utilize a single part for the glow plug body (housing 2) in the embodiment presented in Fig. 1 of Haussner to simultaneously seal the glow plug body and provide a sealing 
The modification of Haussner (i.e., Fig. 1), in view of Houben, into a one piece construction, as made obvious by Haussner in Fig. 4 and para. [0037], is demonstrated by another annotated Fig. 1 of Haussner, below. 

    PNG
    media_image3.png
    633
    527
    media_image3.png
    Greyscale


Yoshikawa and Haussner (in view of Houben) do not teach the use of the glow plug as part of a solid oxide fuel cell system. However, May teaches glow plugs are used as heaters in applications where a source of intense heat is required, including diesel engines and fuel cells, see e.g., paras. [0005], and [0018]. Ono discloses the use of a glow plug in a fuel cell system. The fuel cell system (1) is a solid oxide fuel cell system (having stacks 80 (80a, 80b)) and comprises a hot box housing (10) and a reaction chamber (i.e., 17), see e.g., para. [0090]-[0091], Figs. 9, and 11. A glow plug (55) extends through an opening (52) of the hot box housing (10) into the reaction chamber (17), see e.g., Figs, 9, 11 and 13. Ono discloses it is necessary to maintain the power generating chamber (i.e., reaction chamber) at a very high temperature when carrying out power generation, see e.g., [0008]. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the glow plug of Yoshikawa (as modified by Haussner 
Ono teaches the glow plug 55 is connected to the opening 52 in the wall 11 of the hot box housing 10 via screws 57 or alike, but does not teach a threaded portion in the hot box housing mated with a threaded first end on the glow plug housing. However, Yoshikawa teaches mounting the glow plug (1) by screwing the glow plug (1) via an external thread portion (37) on the glow plug (1) to an internal thread portion (105) in the mounting hole (103), col. 8 lines 40 – 44. It would be obvious to one having ordinary skill in the art to utilize a threaded first end on the glow plug housing and a threaded portion in the opening (of the hot box housing) as taught by Yoshikawa (and Haussner as evidenced by Houben) as doing so is taught by the prior art and within the design choice of the practitioner in the art for mounting the glow plug into a hole. 
Regarding Claim 33, Yoshikawa discloses a landing pad (18) disposed in the housing (31), the landing pad (18) comprising a landing pad collar attached to the heating element (12 of 11) and a lead connection (19) extending from the landing pad collar, see e.g., Fig. 3.
Regarding Claim 38, Yoshikawa discloses the landing pad collar (18) is cylindrical, which is shown as wrapping around the heating element (12 of 11), see e.g., col. 7 lines 16-26; thus, the landing pad collar (18) extends orthogonally from the lead connection 19. 
Regarding Claim 39, Yoshikawa discloses the heater is ceramic, see e.g., col. 6 lines 58-61.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Nakamura et al. (US 2013/0319094), hereinafter Nakamura. Nakamura is of record.
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “laser”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, regarding Claim 30, the modification of Yoshikawa with Haussner teaches the sealing element (e.g., 7 of Haussner) is connected to the housing by welding, and the sealing element (e.g., 7) is fixed to the heating rod 1, see e.g., paras. [0019], [0022]. However, the combination does not teach the fixation of the heating rod and sealing element is through a weld. However, Nakamura teaches fixing a sealing member (e.g., 60,160a) by welding to a heating member 10 (metal or ceramic). The structure disclosed by Nakamura enables the sealing member to prevent gases from flowing into the housing 110 of the glow plug 901, paras. [0002]-[0004]. Thus, it would be obvious to one having ordinary skill in the art to fix the heating rod of Yoshikawa to the sealing element by welding to achieve a gas-tight seal as is desired by Yoshikawa.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Taniguchi et al. (US 6,689,990) and Mizuhara et al. (WO 94/03305), hereinafter Taniguchi and Mizuhara. Taniguchi and Mizuhara are of record.
Regarding Claim 31, Yoshikawa discloses attaching (by contact) the collar (21) to the heating element (11) and attaching the base (22) to the housing and achieves gas tightness, see e.g., Figs and col. 6. Yoshikawa does not teach the attachment for each is through brazing, or that the brazing is done using an activated brazing alloy gold braze. However, Yoshikawa teaches press fitting, shrink fitting, brazing and alike helps fix the heater with the metallic tubular member. See e.g., col. 1 lines 16-23.  Taniguchi attaches a metallic seal 3 to the housing and ceramic heater by brazing, see e.g., col. 3 lines 22-30. It would be obvious to one having ordinary skill in the art to attach the collar to the heating element and base to the housing by brazing to fixedly provide the heater with the housing as suggested by Yoshikawa and Taniguchi. Mizuhara disclose using activated brazing alloy gold braze to perform a braze, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to one having ordinary skill in the art to use the activated brazing alloy gold braze of Mizuhara to achieve an improved bond between glow plug components.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of WO2013099226 (where Okinaka et al. (US 2014/0352640) is used as a translation, and Wegman (Surface Preparation Techniques for Adhesive Bonding, 2013, Chapter 7, pages 105-114, https://doi.org/10.1016/C2012-0-02158-8), hereinafter Okinaka and Wegman. WO2013099226, Okinaka and Wegman are of record.
Regarding Claim 32, Yoshikawa does not teach the seal is made from austenitic nickel-chromium alloy. However, Okinaka teaches a metal sealing element (18, 418) is preferably made from INCONEL for its heat resistance, see e.g., para. [0040]. As evidenced by Wegman, INCONEL is an austenitic nickel-chromium-based alloy, see e.g., section 7.7.3 Inconel. Additionally, Okinaka teaches Inconel offers oxidation and corrosion resistance. It would be obvious to one having ordinary skill in the art to use austenitic nickel chromium bases alloys, such as INCONEL, for the seal of Yoshikawa, as modified by Haussner, Ono, May and Houben, to achieve heat resistance as suggested by Okniaka, in addition to oxidation and corrosion resistance.

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Ito et al. (US 4,329,174), hereinafter Ito. Ito is of record.
Regarding Claim 34, Yoshikawa does not disclose the landing pad comprise a nickel-silicon alloy. However, Ito discloses the use of a nickel silicon alloy in a glow plug because it has high heat resistance and improved oxidative wear at high temperatures, i.e., 600 °C and higher. Therefore, it would be obvious to one having ordinary skill in the .

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa, Haussner, Houben, Ono, and May, in view of Ito et al. (US 4,329,174), Taniguchi et al. (US 2002/0170903), Lucas Milhaup (Brazing versus Welding, https://www.brazingbook.com/brazing-vs-welding/, 2001 ), and Mizuhara et al. (WO 94/03305), hereinafter Ito, Taniguchi II, Milhaup and Mizuhara. Ito, Taniguchi II, Milhaup and Mizuhara are of record.
Regarding Claim 35, Yoshikawa discloses a lead wire (19) attached to the lead connection, but does not disclose the lead wire comprise a nickel-silicon alloy. However, Ito discloses the use of a nickel silicon alloy in a glow plug is advantageous because it has high heat resistance and improved oxidative wear at high temperatures, i.e., 600 °C and higher cols. 1-2. Therefore, it would be obvious to one having ordinary skill in the art to use a nickel silicon alloy of Ito for the lead wire of Yoshikawa to achieve a more durable glow plug assembly at high temperature operations.
Yoshikawa does not disclose the connection of the lead wire to the lead connection using activated brazing alloy gold braze. However, Taniguchi II discloses attaching the lead wire 15 to the lead connection using a weld, see e.g., para. [0039]. Milhaup teaches brazing doesn’t fuse materials like welding, but joins them by creating metallurgical bonds between a filler material and the surface of the two materials being joined. As such, brazing temperatures are invariably lower than the melting points of the materials, which are significantly lower than welding temperatures for the same 
Mizuhara disclose using activated brazing alloy gold braze to perform brazing, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to one having ordinary skill in the art to use the activated brazing alloy gold braze of Mizuhara to form the braze of Yoshikawa (as modified Haussner, Ito,Taniguchi II, and Milhaup) to achieve an improved bond between glow plug components.
Regarding Claim 36, Yoshikawa discloses a lead wire (19) having a flattened end (18). The flattened end (18) is attached to the heating element.
Yoshikawa does not disclose the lead wire comprise a nickel-silicon alloy. However, Ito discloses the use of a nickel silicon alloy in a glow plug is advantageous because it has high heat resistance and improved oxidative wear at high temperatures, i.e., 600 °C and higher, col. 1-col. 2. Therefore, it would be obvious to one having 
Yoshikawa does not disclose the flattened end (18) attached to the heating element using activated brazing alloy gold braze. However, Taniguchi II discloses attaching the flattened end of the lead wire 15 to the heater (2, 22, 72) using brazing, see e.g., para. [0039]. Milhaup teaches brazing doesn’t fuse materials like welding, but joins them by creating metallurgical bonds between a filler material and the surface of the two materials being joined. As such, brazing temperatures are invariably lower than the melting points of the materials, which are significantly lower than welding temperatures for the same materials. Due to the lower temperatures, less heat is used/consumed, offering a cost savings opportunity. Further, brazing is advantageous because it makes as strong bond at relatively lower temperatures and since the materials are never melted, the material can typically retain most of its physical properties. Finally, the lower heat minimizes any danger of distortion or warping, see e.g., pages 1-4. Therefore, it would be obvious to one having ordinary skill in the art to use brazing to attach the flattened end of the lead wire to the heater of Yoshikawa, to achieve a strong bond without any danger of distortion or warping and to achieve a cost savings by using less heat. 
Mizuhara disclose using activated brazing alloy gold braze to perform brazing, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to .

Claim(s) 19 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 6,689,990), in view of Haussner et al. (US 2005/0061063), Houben (DE10346330), Ono (US 2010/0167154), and May et al. (US 2008/0095943), hereinafter Taniguchi, Haussner, Houben, Ono, and May. Taniguchi, Haussner, Ono and May are of record; a machine translation of Houben is provided.
Regarding Claim 19, Taniguchi discloses a glow plug (1) comprising a housing (4) having a threaded first end (labelled in annotated Fig. 1 of Taniguchi); the threaded first end includes threads 5 mated with a threaded portion of a hot box housing containing a reaction chamber (i.e., cylinder head having a swirl chamber/combustion chamber, see e.g., col. 3 line18-21, col. 11 line 3-9). 

    PNG
    media_image4.png
    637
    505
    media_image4.png
    Greyscale

Taniguchi discloses a heating element (2) disposed in the housing (4) and having a working end (labelled in annotated Fig. 1 of Taniguchi) extending from the threaded first end of the housing into the reaction chamber, such that the working end of the heating element is exposed in the reaction chamber outside of the first threaded end of the housing, see e.g., col. 11 lines 3-9.



    PNG
    media_image5.png
    958
    487
    media_image5.png
    Greyscale

Taniguchi teaches the sealing element (3) comprises an annular base (labelled in annotated Fig. 2 of Taniguchi) attached to an outer surface of the threaded first end (labelled in Fig. 1 of Taniguchi) of the housing (4) by brazing; and a tubular collar (labelled in annotated Fig. 2 of Taniguchi) extending from the annular base and attached to the working end (labelled in annotated Fig. 1 of Taniguchi) of the heating 
Taniguchi does not disclose the sealing element disposed entirely outside of the housing (4), wherein the sealing element is located entirely outside the threaded first end. However, such features are obvious in view of Haussner, in view of Houben; annotated Fig. 1 of Haussner is presented below.

    PNG
    media_image2.png
    914
    800
    media_image2.png
    Greyscale

The component labelled as “threads” in the annotated Fig. 1 of Haussner is made obvious by Houben. Houben clarifies the protrusion on plug body 2 include screw-in threads for screwing into a cylinder such that the heating rod 1 projects into a combustion chamber, see e.g., para. [0024], [0059], Figs. 5 and 7. It would be obvious 
Note that although the housing of Fig. 1 (of Haussner) includes two parts (e.g., 2.1 and 2.2), Haussner contemplates a glow plug body 2 formed from only one part, see e.g., Fig. 4. A one part glow plug body is advantageous in that allows membrane 7 to simultaneously seal the glow plug body and forms the sealing surface for the sealing of the blow plug body due to the fact that it is externally fixed relative to the cylinder head 20, see e.g., para. [0037]. It would be obvious to one having ordinary skill in the art to utilize a single part for the glow plug body (housing 2) in the embodiment presented in Fig. 1 of Haussner to simultaneously seal the glow plug body and provide a sealing surface for sealing the flow plug body due to the fact that it would be externally fixed relative to the cylinder head. 
The modification of Haussner (i.e., Fig. 1), in view of Houben, into a one piece construction, as made obvious by Haussner in Fig. 4 and para. [0037], is demonstrated by another annotated Fig. 1 of Haussner, below. 

    PNG
    media_image3.png
    633
    527
    media_image3.png
    Greyscale

The sealing element (7) is entirely outside the housing and entirely outside the threaded first end. The sealing element (7) of Haussner is formed from a sheet that is bent such that the sealing element (7) is curved where the collar and base are connected, the base extends orthogonally from the collar, and a thickness of the annular base is substantially the same as a thickness of the tubular collar. The sealing element (7) of Haussner seals in a gas-tight fashion the glow plug, see e.g., para. [0019]. It would be 
Taniguchi and Haussner (in view of Houben) do not teach the use of the glow plug as part of a solid oxide fuel cell system. However, May teaches glow plugs are used as heaters in applications where a source of intense heat is required, including diesel engines and fuel cells, see e.g., paras. [0005], and [0018]. Ono discloses the use of a glow plug in a fuel cell system. The fuel cell system (1) is a solid oxide fuel cell system (having stacks 80 (80a, 80b)) and comprises a hot box housing (10) and a reaction chamber (i.e., 17), see e.g., para. [0090]-[0091], Figs. 9, and 11. A glow plug (55) extends through an opening (52) of the hot box housing (10) into the reaction chamber (17), see e.g., Figs, 9, 11 and 13. Ono discloses it is necessary to maintain the power generating chamber (i.e., reaction chamber) at a very high temperature when carrying out power generation, see e.g., [0008]. As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the glow plug of Taniguchi (as modified by Haussner and Houben) in a fuel cell system as a source of intense heat, thereby allowing the fuel cell to maintain a high temperature in the power generating chamber during power generation.
Ono teaches the glow plug 55 is connected to the opening 52 in the wall 11 of the hot box housing 10 via screws 57 or alike, but does not teach a threaded portion in the hot box housing mated with a threaded first end on the glow plug housing. However, 
Regarding Claim 33, Taniguchi discloses a landing pad (26, 27) disposed in the housing (4), the landing pad (26, 27) comprising a landing pad collar (26a, 27a) attached to the heating element (2) and a lead connection (27b, 26b) extending from the collar (26a, 27a).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi, Haussner, Houben, Ono, and May, in view of Mizuhara et al. (WO 94/03305), hereinafter Mizuhara. Mizuhara is of record.
Regarding Claim 37, Taniguchi discloses attaching a center lead wire (17) to the heater (2, 22, 72) using brazing (37) (see e.g., col. 4 lines 8-13 and Figs. 8A, 11), but does not disclose using activated brazing alloy gold braze. However, Mizuhara disclose using activated brazing alloy gold braze to perform a braze, see e.g., pages 1-6. Mizuhara teaches bonding of the braze material to ceramic or oxidized metal surfaces is improved due to the presence of a small amount of active metal such as titanium, vanadium, chromium or zirconium. Such brazing metals provide chemical as well as mechanical bonding to substrates. Therefore, it would be obvious to one having .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102006041124 (see figs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729